J-S15036-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DENNIS E. FRYE, JR.                        :
                                               :
                       Appellant               :   No. 1377 EDA 2021

               Appeal from the PCRA Order Entered June 7, 2021
                 In the Court of Common Pleas of Bucks County
              Criminal Division at No(s): CP-09-CR-0003007-2017

BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                           FILED OCTOBER 18, 2022

        Dennis E. Frye, Jr. (“Frye”) appeals from the order dismissing his first

petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).1

We affirm.

        The relevant factual and procedural history is as follows:     Frye, then

fifty-one years old, touched his fourteen-year-old step-niece’s breasts, upper

thighs, and buttocks, sent sexualized text messages to her, and engaged in

sexual conversations with her. See, e.g., N.T., 11/20/17, at 22-28. Following

reports of the abuse, Frye twice met with police and gave incriminating

statements, including admissions that he was sexually attracted to his step-

niece and that he had sent the sexual text messages to her that officers

recovered from his cell phone during their search of the phone’s contents.

____________________________________________


1   See 42 Pa.C.S.A. §§ 9541-9546.
J-S15036-22


See id. at 27-28. Officers charged Frye with several offenses arising from his

contact with his step-niece, including, inter alia, criminal solicitation—

statutory sexual assault. Frye’s attorney (“plea counsel”) filed two motions in

which he moved to suppress the seizure and search of Frye’s cell phone as

well as the statements Frye gave to police.     See Omnibus Pretrial Motion,

11/11/17; Supplemental Omnibus Pretrial Motion, 11/16/17.

      After plea counsel filed the suppression motions, but before the motions

were litigated, Frye pleaded guilty to criminal solicitation—statutory sexual

assault, unlawful contact with a minor, criminal use of a communications

facility, and indecent assault of a person less than 16 years of age. See N.T.,

11/20/17, at 15. Prior to entering his plea, Frye completed both an oral and

a written plea colloquy. During his oral colloquy, Frye affirmed that he was

pleading guilty voluntarily and of his own free will; no one was forcing him to

plead guilty; he understood his right to proceed to trial; he had sufficient

opportunity to consult with plea counsel and discuss his decision to plead

guilty; and that he was satisfied with his counsel’s representation. See id. at

11, 14, 22. Frye also acknowledged that his plea was in exchange for the

Commonwealth withdrawing three additional pending charges: indecent

assault with a person less than 13 years of age; unlawful contact with a minor;

and corruption of minors, defendant age 18 or above. See id. at 14-15.

      Following Frye’s plea, the court sentenced him to an aggregate sentence

of seven-and-one-half to twenty years of incarceration. Id. at 45-46. This


                                     -2-
J-S15036-22


Court affirmed the judgment of sentence on December 5, 2019.               See

Commonwealth v. Frye, 225 A.3d 1135 (Pa. Super. 2019) (unpublished

memorandum). Frye did not petition our Supreme Court for allocatur.

       Frye filed a timely pro se PCRA petition on July 16, 2020 in which he

raised numerous claims of plea counsel’s ineffectiveness.      The PCRA court

appointed counsel who filed a “no merit” letter pursuant to Commonwealth

v. Turner, 544 A.2d 927 (Pa. 1988) and Commonwealth v. Finley, 550

A.2d 213 (Pa. Super. 1988) (en banc), and a petition to withdraw.         PCRA

counsel filed two supplemental “no merit” letters in April 2021. The PCRA

court held two hearings on PCRA counsel’s “no merit” letters and petition to

withdraw to ensure that counsel had addressed each of the ineffectiveness

claims Frye desired to raise. See N.T., 2/12/21, at 20; N.T., 6/7/21, at 17-

19.2

____________________________________________


2 PCRA counsel addressed Frye’s allegations in his first “no merit” letter,
including Frye’s claim that plea counsel should have moved to suppress the
fruits of the search of Frye’s cell phone. PCRA counsel reasoned that “[plea
c]ounsel clearly recognized the potential issue as he filed a pretrial motion to
suppress the evidence discovered on the cell phone. However, [Frye’s] plea
negated any ability to challenge the search . . ..” “No Merit” Letter, 11/16/20,
at 14. PCRA counsel likewise observed that plea counsel moved to suppress
Frye’s statements to police and explained that the motion to suppress the
statements would likely have been unsuccessful. See id. at 15.

In the second “no merit” letter, PCRA counsel addressed, inter alia, Frye’s
claim that his sentence was illegal because the minimum sentence was not
half of the maximum, as required by law. PCRA counsel explained, “[Frye]
misunderstands the Sentencing Code . . .. The maximum sentence may be
up to the statutory maximum permitted by law. The minimum sentence can
(Footnote Continued Next Page)


                                           -3-
J-S15036-22


       The PCRA court, finding Frye failed to raise any issues of arguable merit,

denied relief.    See N.T., 6/7/21, at 17-19; Order, 6/7/21.       The court also

granted PCRA counsel’s petition to withdraw. See N.T., 6/7/21, at 19; Order,

6/7/21. Frye filed a timely notice of appeal, and both he and the PCRA court

complied with Pa.R.A.P. 1925.

       Frye raises the following issues for our review:

       1) Did the lower court abuse [its] discretion[] by denying relief
          based on an [involuntary guilty plea], when [plea] counsel . . .
          was ineffective and prejudicial for abandoning material
          suppressible issues, that [have] merit[,] [and] . . . advis[ing]
          [] Frye to plead guilty[,] when a suppression motion could have
          resulted in the suppression of evidence of [] Frye’s guilt?

       2) Whether the [PCRA court’s] legal conclusion[] was erroneous,
          where trial counsel . . . was ineffective[] for failing to [object]
          to an illegal sentence, because the sentencing [j]udge’s
          sentence of [seven-and-a-half] to [twenty] years is illegal, in
          that the minimum sentence imposed is not one-half of the
          maximum as required by the Sentencing Code 42 Pa.C.S.A. §
          9756(b)?

       3) Whether the [PCRA court] and [PCRA] counsel made critical
          errors . . . because the [PCRA court] permitted dual
          representation during the disposition of [] Frye’s [PCRA]
          petition, and because appointed [PCRA] counsel violated his
          duty[,] in regard to Pa.R.Crim.P. 904(F)(2), to continue to
          represent [] Frye until the court ruled on his petition to
          withdraw?

Frye’s Brief at VII (unnecessary capitalization and punctuation omitted; issues

re-ordered for ease of disposition).



____________________________________________


be up to one-half of the maximum imposed.” Supplemental “No Merit” Letter,
4/30/21, at 8-9.

                                           -4-
J-S15036-22


      Our standard of review for an order denying PCRA relief is “whether the

determination of the PCRA court is supported by the evidence of record and is

free of legal error. The PCRA court’s findings will not be disturbed unless there

is no support for the findings in the certified record.” Commonwealth v.

Parker, 249 A.3d 590, 594 (Pa. Super. 2021) (internal citation omitted).

Further, to prevail on a claim of ineffective assistance of counsel, a PCRA

petitioner must demonstrate:

      (1) that the underlying claim has arguable merit; (2) that no
      reasonable basis existed for counsel’s actions or failure to act; and
      (3) that the petitioner suffered prejudice as a result of counsel’s
      error.    To prove that counsel’s chosen strategy lacked a
      reasonable basis, a petitioner must prove that an alternative not
      chosen offered a potential for success substantially greater than
      the course actually pursued. Regarding the prejudice prong, a
      petitioner must demonstrate that there is a reasonable probability
      that the outcome of the proceedings would have been different
      but for counsel’s action or inaction. Counsel is presumed to be
      effective; accordingly, to succeed on a claim of ineffectiveness[,]
      the petitioner must advance sufficient evidence to overcome this
      presumption.

Commonwealth v. Johnson, 139 A.3d 1257, 1272 (Pa. 2016) (internal

citations and quotations omitted).

      In his first issue, Frye argues the PCRA court erred in denying his

petition because plea counsel failed to pursue his meritorious suppression

claims and advised him to plead guilty. Frye’s Brief at 2. An allegation of

ineffectiveness based on counsel’s failure to file or litigate a suppression

motion is distinct from whether counsel was ineffective for advising a

defendant to accept a plea. The decision to litigate a suppression motion is a


                                      -5-
J-S15036-22


matter of counsel’s professional judgment, and “[s]trategic choices made after

thorough investigation of law and facts relevant to plausible options are

virtually unchallengeable.”       Commonwealth v. Johnson, 179 A.3d 1153,

1160 (Pa. Super. 2018) (internal citation, quotations, and brackets omitted).3

On the other hand, the “decision to enter a guilty plea is one of the

fundamental decisions that must be decided by the criminal defendant.” Id.

at 1160. Therefore, when the issue is not whether counsel failed to file or

litigate a suppression motion, but instead that counsel ineffectively advised

the defendant to accept a plea, the question is whether the advice itself is

constitutionally sound. As this Court has explained,

       [w]here the defendant enters his plea on the advice of counsel,
       the voluntariness of the plea depends on whether counsel’s advice
       was within the range of competence demanded of attorneys in
       criminal cases. In other words, a defendant need not be apprised
       of every possible suppression motion as a predicate to a finding
       that the plea was voluntary, because the decision to seek
       suppression is left to counsel as a matter of strategy in the event
       a plea bargain is not reached.



____________________________________________


3  Thus, when an allegation of ineffectiveness rests on a failure to file a
suppression motion, the inquiry is “whether the failure to file the motion is
itself objectively unreasonable, which requires a showing that the motion
would be meritorious. . . . [Further, the] prejudice inquiry [] requires the
defendant to establish [] he would have filed the motion and proceeded to
trial instead of accepting the plea . . ..” Johnson, 179 A.3d at 1160; accord
Commonwealth v. Vealey, 581 A.2d 217, 219 (Pa. Super. 1990) (noting
that where the petitioner asserted that “trial counsel was ineffective in failing
to file a pretrial motion to suppress an illegally obtained confession,” the
petitioner needed to demonstrate the confession was involuntary, the guilty
plea was motivated by the confession, and that counsel “incompetently”
advised him to plead guilty).

                                           -6-
J-S15036-22


Id. (internal citation and quotations omitted).            Following successful plea

negotiations and a plea of guilty, a defendant is bound by his statements made

during the plea colloquy. See Commonwealth v. Reid, 117 A.3d 777, 783

(Pa. Super. 2015).

       Frye   argues     that   plea    counsel   filed   suppression   motions   but

“abandoned” all of the issues therein and advised him to plead guilty before

obtaining rulings. Frye’s Brief at 2.4 He argues that the suppression issues

were meritorious and that his guilty plea was induced by counsel’s

abandonment of his suppression issues. See id. at 12.

       The PCRA court considered Frye’s first issue and determined that this

ineffectiveness claim lacked arguable merit “because he pled guilty, thereby

waiving all claims and defenses other than those sounding in the jurisdiction

of this court, the validity of the plea, and the legality of the sentence imposed.”

PCRA Court Opinion, 10/15/21, at 7. The PCRA court also observed that Frye

“made the voluntary decision to plead guilty,” and he completed an oral and

written colloquy in which he stated he was pleading guilty voluntarily and of

his own free will. See id.

       Following our review, we agree with the trial court’s determination that

Frye’s issue merits no relief, though our conclusion rests on slightly different


____________________________________________


4  Frye presently focuses on the inculpatory statements he made to police
during what he claims was a custodial interrogation without being informed of
his rights under Miranda v. Arizona, 384 U.S. 436 (1966), and on the alleged
illegal seizure of his cell phone. See Frye’s Brief at 4-12.

                                           -7-
J-S15036-22


grounds.5 We observe that plea counsel filed suppression motions challenging

the evidence of which Frye complains.6 The issue is thus not whether counsel

was ineffective for failing to pursue the suppression motions, but instead

whether plea counsel’s advice to Frye, concerning his guilty plea, was

constitutionally infirm. See Johnson, 179 A.3d at 1160. Under this standard,

Frye failed to carry his burden of demonstrating plea counsel’s ineffectiveness.

Frye fails to set forth what advice counsel gave him that was constitutionally

unsound, and accordingly, he has not pleaded that counsel lacked a

reasonable basis for his advice. Cf. Johnson, 179 A.3d at 1160 (requiring

some showing that counsel’s advice was “not within the range of

constitutionally competent advice”).




____________________________________________


5 The PCRA court was correct insofar as it concluded that any challenges to
the validity of his plea that Frye could have raised on direct appeal were
waived for PCRA purposes. See Johnson, 179 A.3d at 1159 (citing, inter alia,
42 Pa.C.S.A. § 9544(b)). The court however failed to recognize that an
allegation of ineffectiveness in connection with entry of a guilty plea may
provide a basis for PCRA relief “if the ineffectiveness caused the defendant to
enter an involuntary or unknowing plea. Where the defendant enters his plea
on the advice of counsel, the voluntariness of the plea depends on whether
counsel’s advice was within the range of competence demanded of attorneys
in criminal cases.” Commonwealth v. Timchak, 69 A.3d 765, 769 (Pa.
Super. 2013) (internal citation omitted). Contra PCRA Court Opinion,
10/15/21, at 7 (PCRA court determining that Frye waived his ineffectiveness
claims by pleading guilty). However, this Court may affirm denial of PCRA
relief on any legal grounds. See Commonwealth v. Thompson, 199 A.3d
889, 892 n.4 (Pa. Super. 2018).

6   PCRA counsel correctly observed the same.

                                           -8-
J-S15036-22


      Frye additionally fails to address his prior binding statements during his

colloquy that he was pleading guilty voluntarily and of his own free will, and

that he had had adequate time to consult with plea counsel and was satisfied

with his representation. See Reid, 117 A.3d at 783. Nor does Frye address

the benefit he received by pleading guilty, namely, the nolle pros of several

related charges.   In sum, plea counsel is presumed effective, and indeed,

based on the record, readily apprehended Frye’s suppression issues.           Frye

failed to plead in his PCRA petition, and fails to explain now, how plea counsel’s

advice during plea negotiations was constitutionally defective. See Johnson,

179 A.3d at 1160; accord Commonwealth v. Natividad, 938 A.2d 310,

327, 329 (Pa. 2007) (stating that a boilerplate allegation in a PCRA petition

that counsel lacked a reasonable basis is insufficient to satisfy the petitioner’s

burden). Frye is therefore due no relief.

      Frye argues in his second issue that the PCRA court erred in denying

him relief because plea counsel was ineffective for failing to object to an illegal

sentence. According to Frye, his aggregate sentence of seven-and-one-half

to twenty years of incarceration is illegal because the minimum is not one-half

of the maximum. See Frye’s Brief at 15.

      The PCRA court considered Frye’s issue and concluded it rests on a

“mistaken . . . understanding of the Sentencing Code . . ..”          PCRA Court

Opinion, 10/15/21, at 8.      The court explained that the Sentencing Code

provides that the minimum sentence of imprisonment shall not exceed one-


                                       -9-
J-S15036-22


half of the maximum. See id. (citing 42 Pa.C.S.A. § 9756(b)(1)). The court

further explained that the minimum sentence may be up to one-half of the

maximum imposed. See id. at 8-9.

      Based on our review, we conclude that the PCRA court committed no

abuse of discretion in concluding plea counsel was not ineffective for failing to

object to an illegal sentence. If the maximum sentence does not exceed the

statutory maximum, the minimum sentence is legal, provided it does not

exceed one half of the maximum imposed.              See Commonwealth v.

Morrison, 173 A.3d 286, 290 n.3 (Pa. Super. 2017); see also 42 Pa.C.S.A.

§ 9756(b)(1) (providing that “a minimum sentence of confinement . . . shall

not exceed one-half of the maximum sentence imposed”). Counsel cannot be

ineffective for failing to make a meritless objection. See Commonwealth v.

Philistin, 53 A.3d 1, 18 (Pa. 2012). As Frye’s sentencing claim is meritless,

plea counsel was not ineffective for failing to raise it. Frye’s second issue thus

merits no relief.

      Frye argues in his third issue that PCRA counsel denied him his right to

counsel for his first PCRA petition. Pursuant to Pa.R.Crim.P. 904(C), a PCRA

petitioner has the right to the assistance of counsel on a first PCRA petition:

            The indigent petitioner’s right to counsel must be honored
      regardless of the merits of his underlying claims, even where
      those claims were previously addressed on direct appeal, so long
      as the petition in question is his first.

            [Under Turner/Finley, i]f PCRA counsel seeks to withdraw
      on the ground that the issues raised by the PCRA petitioner are
      without merit, he must satisfy the following requirements: he

                                     - 10 -
J-S15036-22


      must file a sufficient no-merit letter, send the PCRA petitioner
      copies of the application to withdraw and no-merit letter, and
      advise the PCRA petitioner of his right to proceed pro se or with a
      privately retained attorney. The no-merit letter must set forth: 1)
      the nature and extent of counsel’s review of the case; 2) each
      issue that the petitioner wishes to raise on appeal; and 3)
      counsel’s explanation of why each of those issues is meritless.

Commonwealth v. Kelsey, 206 A.3d 1135, 1139 (Pa. Super. 2019) (citing,

inter alia, Turner, 544 A.2d at 928-29).

      Frye maintains PCRA counsel petitioned to withdraw and then failed to

continue representing him until the PCRA court ruled on the motion.         See

Frye’s Brief at 14.    Frye likewise asserts the PCRA court erred by not

appointing new counsel following PCRA counsel’s “no merit” letter and petition

to withdraw. See id. at 14-15. Frye also argues the PCRA court erred by

permitting hybrid representation in that it considered the merits of his pro se

petition notwithstanding that the court had appointed PCRA counsel.         See

Frye’s Brief at 13.

      The PCRA court declined to review this issue because, at the time of its

opinion, a claim of ineffectiveness against first PCRA counsel could not be

raised for the first time on appeal. See PCRA Court Opinion, 10/15/21, at 8.

Five days after the PCRA court’s opinion, our Supreme Court decided

Commonwealth v. Bradley, 261 A.3d 381, 401 (Pa. 2021), in which it held

that “a PCRA petitioner may, after a PCRA court denies relief, and after

obtaining new counsel or acting pro se, raise claims of PCRA counsel’s

ineffectiveness at the first opportunity to do so, even if on appeal.” Though


                                    - 11 -
J-S15036-22


this Court may remand for further development of the record, we may also

dispose of newly-raised ineffectiveness claims against PCRA counsel if the

record suffices. See Bradley, 261 A.3d at 402.

         We discern that the record is sufficiently developed for our review of this

issue.      Accordingly, we will address Frye’s claim of PCRA counsel’s

ineffectiveness. Our review of the transcripts from the PCRA hearings, as well

as PCRA counsel’s “no-merit” letters, reveal that PCRA counsel complied with

Turner/Finley, in that he reviewed Frye’s pro se petition, the record, Frye’s

claims, and, following his independent review, explained to Frye and the court

his reasons for concluding the issues lacked merit. See, e.g., N.T., 2/12/21,

at 18 (PCRA counsel explaining that he had addressed, inter alia, the failure

to litigate pretrial motions in the “no merit” letter); see also “No-Merit” Letter,

11/16/20 (twenty-one-page letter addressing Frye’s claims).            At the first

hearing, PCRA counsel explained that he would review additional issues that

Frye raised, and the court continued the matter for counsel to review Frye’s

additional claims.     See N.T., 2/12/21, at 30 (PCRA court explaining that,

following counsel’s receipt of correspondence from Frye, “[w]hen he receives

it, he’ll review it . . . if it has some merit that requires a hearing, we’ll have

the hearing on it. If he believes it doesn’t, he’ll submit a letter to you, copy

to me, I’ll review it independently, and then we’ll make a determination”).

The PCRA court then convened a second hearing to ensure that PCRA counsel

had addressed Frye’s desired claims.         After independent review, the PCRA


                                        - 12 -
J-S15036-22


court concluded PCRA counsel had adequately addressed Frye’s claims. Thus,

the PCRA court denied relief.           See N.T., 6/7/21, at 17-20;7 see also

Supplemental “No-Merit” Letter, 4/30/21 (thirteen-page supplemental letter

addressing Frye’s additional claims); Second Supplemental “No-Merit” Letter,

4/30/21. Frye’s generalized argument moreover does not specify which of his

claims have merit that PCRA counsel failed to address adequately, thereby

prejudicing him.       Frye accordingly fails to show that PCRA counsel was

ineffective for not complying with Turner/Finley.8


____________________________________________


7  Frye’s claim that the PCRA court erred in permitting hybrid representation is
meritless. Hybrid representation is not permitted, and, therefore, while
represented by counsel, “pro se motions have no legal effect and . . . are legal
nullities.” Commonwealth v. Williams, 151 A.3d 621, 623 (Pa. Super.
2016) (internal citations omitted). The PCRA court explained that it did not
entertain or rule on any of Frye’s pro se motions between the pro se filing,
and the court’s later denial, of the PCRA petition. See PCRA Court Opinion,
10/15/21, at 7-8. Moreover, to the extent that the court reviewed Frye’s
filings, the court simply directed PCRA counsel to address the matters. See,
e.g., N.T., 2/21/21, at 19-22 (PCRA court directing Frye to send materials to
PCRA counsel for the latter’s review).

Frye’s argument that the lower court erred by considering the merits of his
pro se petition is also meritless. The PCRA court is obliged to consider the
claims in Frye’s petition, along with the “no-merit” letter, before conducting
its own independent review, prior to issuing a ruling. See Finley, 550 A.2d
at 215.

8 Frye cites Commonwealth v. White, 871 A.2d 1291 (Pa. Super. 2005) in
support of his claim that PCRA counsel was derelict. However, White is
distinguishable because it did not involve PCRA counsel filing a “no merit”
letter, but instead litigating an evidentiary hearing and then taking no action
to preserve the petitioner’s rights post-hearing. Contra Frye’s Brief at 14.

(Footnote Continued Next Page)


                                          - 13 -
J-S15036-22


       Having found no merit to any of Frye’s ineffectiveness claims, we affirm

the order denying his PCRA petition.

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/18/2022




____________________________________________


Frye also cites Commonwealth v. Willis, 29 A.3d 393 (Pa. Super. 2011) in
support of his argument that PCRA counsel failed to represent him during an
evidentiary hearing. We also find Willis inapt. There, PCRA counsel moved
to withdraw from representation, the court denied the motions to withdraw,
and proceeded to hold evidentiary hearings. PCRA counsel in Willis failed to
call a witness on his client’s behalf, actively argued against his client in his
direct examination, and declined to cross-examine a Commonwealth witness.
See Willis, 29 A.3d at 397-98. Willis is distinguishable because, here, there
was no evidentiary hearing on Frye’s petition at which PCRA counsel failed to
represent him. The record reveals that the PCRA court convened these
hearings, following PCRA counsel’s review of his issues, for the purpose of
informing Frye of whether his asserted claims “[have] merit, and then there’s
a hearing, or to advise you that there is no merit . . ..” N.T. 2/12/21, at
20 (emphasis added). Contra Frye’s Brief at 15. The PCRA court held these
hearings in an abundance of caution to ensure that appointed counsel
reviewed Frye’s claims and to inform Frye that the claims raised lacked merit.
These were not evidentiary hearings where evidence was offered in support
of, or against, the petition.

                                          - 14 -